DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al. (U.S. Publication No.2016/0106471 A1; hereinafter “Lynch”).
	Regarding claim 1, Lynch discloses a dynamic-seal-less self-actuating growing rod system comprising: at least one cylindrical static rod (elongate sleeve 2) with an internal bore (Figure 1C) comprising a first static end (near reference numeral 40 in Figure 1C) and a second static end (near reference numeral 26 in Figure 1C), wherein said second static end is sealed by at least one cap (first end cap 12) to define the area enclosed therein as a fluid receptacle shell (cannula 28);  at least one piston rod (actuating rod 4), coaxially coupled with said static rod and comprising a first piston end (near reference numeral 4 in Figure 1C) and a second piston end 
	Regarding claim 2, Lynch further discloses wherein the first receptacle end (near reference numeral 72 in Figure 1E) of the fluid receptacle (34) is closed (blocked by fixed rod 6) and the expansion of the fluid receptacle is through fluid pressure inside the fluid receptacle only (para.0036).
	Regarding claim 3, Lynch further discloses wherein the first receptacle end (near reference numeral 72 in Figure 1E) of the fluid receptacle (34) is open (chamber 34 is an open chamber only bounded by the space of cannula 28) and the expansion of the fluid receptacle is through the distraction of the piston rod facilitated through combined force of fluid pressure inside the fluid receptacle and the natural growth of the bony anatomy (para.0036).

	Regarding claim 5, Lynch further discloses wherein said fluid receptacle (34) is made up of implant-grade polymeric material selected from the group consisting of polyethylene terephthalate, nylon, polyurethane and Pebax (polyether block amide) and the like (para.0032)
	Regarding claim 6, Lynch further discloses wherein the shape of said fluid receptacle can vary on the basis of the application (chamber 34 is compressible as actuating rod 4 is pushed within cannula 28, see para.0036).
	Regarding claim 7, Lynch further discloses wherein the fluid receptacle shell (cannula 28) ensures a single axis movement of the fluid receptacle (along length 24 as shown in Figure 1A).
	Regarding claim 8, Lynch further discloses wherein said fluid source (cavity 56) is a permanently integrated pressure compensating device (see Figure 1E)
	Regarding claim 9, Lynch further discloses wherein said sterile biocompatible fluid is at least one selected from the group consisting of water, deionized water, saline solution and gas, wherein said gas is at least one selected from the group consisting of carbon dioxide, argon and nitrogen (see end of para.0029).
	Regarding claim 10, Lynch further discloses wherein said fluid transfer port (conduit 52) is accompanied by at least one non-return check valve (see valve body 54 in Figure 1E and para.0031-0032).
	Regarding claim 11, Lynch further discloses wherein said first static end of said static rod (near reference numeral 40 in Figure 1C) and said first piston end of said piston rod (near reference numeral 4 in Figure 1C) are configured for fixation on to a deformed bony anatomy by means of screws or hooks (para.0035). 
Regarding claim 12, Lynch further discloses wherein the components are manufactured from biocompatible materials (para.0021). 


    PNG
    media_image1.png
    579
    813
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    630
    908
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    457
    888
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773